     Case 4:18-cv-04746 Document 105 Filed on 04/23/20 in TXSD Page 1 of 1




                                                                        United States District Court
UNITED STATES DISTRICT COURT                    SOUTHERN DISTRICT OF T EXASDistrict of Texas
                                                                     Southern

                                                                             ENTERED
                                                                             April 23, 2020
Aaron Plummer, individually and         §                                 David J. Bradley, Clerk
on behalf of all others similarly       §
situated,                               §
       Plaintiffs,                      §
                                        §
v.                                      §
                                        §
Rockwater Energy Solutions, Inc.,       §
     Defendant.                         §

                                               Civil Action H-18-4746

Rockwater Energy Solutions, Inc.,       §
     Third-Party Plaintiff,             §
                                        §
v.                                      §
                                        §
Energy Professionals Group, LLC         §
and Atlantic Energy Partners, LLC,      §
      Third-Party Defendants.           §


                            Order of Adoption
            On April 2, 2020, Magistrate Judge Peter Bray filed a
      memorandum and recommendation (101) recommending that the court
      deny with prejudice Rockwater Energy Solutions, Inc.’s motion for
      default judgment against Atlantic Energy Parters, LLC and grant in part
      and deny in part, without prejudice, the motion against Energy
      Professionals Group, LLC. No objections were filed. The court adopts
      the memorandum and recommendation as its memorandum and
      opinion.
            Signed at Houston, Texas, on April 23, 2020.



                                    _____________________________
                                              Lynn N. Hughes
                                         United States District Judge
